                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

 ATRISCO HERITAGE FOUNDATION,

                Plaintiff,

         v.                                                             No. 18-CV-937 MV/JFR

 THE NEW MEXICO COMMISSION
 FOR COMMUNITY VOLUNTEERISM, et al.,

                Defendants.

                             MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Defendants’ Motion to Dismiss and

Supporting Authority (Doc. 18). Plaintiff filed no response. On December 30, 2019, the

Court held a status conference to discuss whether Plaintiff intended to pursue this action.

Doc. 24. The Court advised Plaintiff that if it intended to respond to Defendants’ Motion to

Dismiss it would have to seek leave to do so because any response was out of time. Id. The

Court referred Plaintiff to Rule 6(b) of the Federal Rules of Civil Procedure, which provides

that in seeking leave to file an out-of-time response, Plaintiff would have to demonstrate

good cause and that it failed to act because of excusable neglect. Id. (citing Fed. R. Civ. P.

6(b)(1)(B)). The Court ordered that any motion for leave to file an out-of-time response to

Defendants’ Motion to Dismiss was due no later than January 13, 2020. Id. Plaintiff filed

an untimely Motion for Extension of Time to File Response on January 14, 2020. Doc. 25.

Plaintiff’s response failed to assert any basis of good cause or excusable neglect in connection

with its failure to respond to the motion to dismiss and did not provide any substantive response

to Defendants’ motion. Doc. 25. Instead, Plaintiff made a conclusory request to file an amended
                                                 1
complaint; however, it did not submit for consideration a motion to amend or an amended

complaint. Id. Defendants responded to Plaintiff’s motion for extension of time on January

24, 2020. Doc. 26. The Court, having considered the briefs, relevant law, and being

otherwise fully informed, finds that Defendants’ motion is well-taken and will be

GRANTED. The Complaint is DISMISSED without prejudice. Plaintiff’s motion for

extension of time is DENIED.

                                             BACKGROUND

          The relevant facts as alleged in the Complaint are as follows. Plaintiff The Atrisco

 Heritage Foundation (“Atrisco”) is a New Mexico non-profit foundation that entered into

 a professional services contract on August 11, 2016, with the State of New Mexico, New

 Mexico Department of Workforce Solutions (“NMDWS”) from September 1, 2016

 through August 31, 2017, with options to extend for two years. Doc. 1 ¶ 1, Doc. 1-1

 (Professional Services Contract) (hereinafter “the contract”). The amount payable to

 Plaintiff for the first year was not to exceed $395,192. Id. at 1. The scope of Plaintiff’s

 work involved developing a program for student success utilizing AmeriCorps members

 as coaches in after school and summer programs. Doc. 1-1 at 18-19 (Scope of Work).

 The contract and its terms and conditions are attached to the Complaint and incorporated

 by reference. Doc. 1-1 at 27-34.

          Named Defendants in this case include: (1) The New Mexico Commission for

 Community Volunteerism (formerly known as The State Commission on National and

 Community Service) (hereinafter “the Commission”),1 and (2) Samuel Sokolove (in his


1
  The Commission is a state commission created by Executive Order of the Governor and serves as a conduit for
funding AmeriCorps grants to non-profits in New Mexico. See Doc. 18.
                                                        2
    individual and official capacities as Executive Director of the Commission). NMDWS is

    not a named defendant.

           Plaintiff alleges that the existence and operation of NMDWS is unlawful because

    that entity is improperly vested with the ability to administer federal funds for national

    service programs such as the one at issue here. Doc. 1 ¶ 12. The contract was

    implemented pursuant to a 1990 federal law entitled “The National and Community

    Service Trust Act of 1990” (hereinafter “NCST”).2 Id. ¶ 40. While the Defendant

    Commission is rightly established under the Governor’s Office to receive and administer

    funds pursuant to federal laws and state executive orders (id. ¶¶ 5-10), Plaintiff claims

    that NMDWS’s operation of such programs violates the NCST, which established the

    Commission. Id. ¶¶ 5-7. Defendant Sokolove is the Executive Director of the

    Commission, and was acting within his scope of duties, under color of federal and state

    laws at all relevant times. Id. ¶¶ 24-26.

           Plaintiff alleges that NMDWS is unlawfully permitted to administer and support

    the Commission with the allocation of federal funds, which includes the unlawful

    contract NMDWS entered with Plaintiff.3 Id. ¶ 33-34. Instead, Plaintiff argues that its



2
  Plaintiff provides no legal citation to the referenced law. Doc. 1 ¶ 8. The Court’s own research located the National and
Community Service Act of 1990, Pub. L. No. 106-170 § 2 (1990), http://www.learnandserve.gov/pdf/cncs_statute.pdf
(current version at 42 U.S.C. § 12501 (2009)) and the National and Community Service Trust Act of 1993, 42 U.S.C. §§
12501-12655. The 1990 Act created Serve America, a program targeted at the nation’s youth. A primary component of
this program was service learning. In 1993, the federal Corporation for National and Community Service (“CNCS”) was
established, and it merged the work and staff of two predecessor service agencies, ACTION and the Commission on
National and Community Service. At its inception, the CNCS managed three main programs: Senior Corps, AmeriCorps
and the Learn and Serve America program, formerly known as Serve America. See Corporation for National and
Community Service, History, Legislation, and Budget, http://www.learnandserve.gov/about/lsa/history.asp. Most
recently, the Edward M. Kennedy Serve America Act was passed, and it reauthorizes and expands the national service
programs administered by the CNCS. See generally The Edward M. Kennedy Serve America Act of 2009, 42 U.S.C. §
12501-12655 (2009).
3
  The funding at issue arises from the CNCS, the federal agency established to connect Americans of all ages and
                                                          3
 contract should have been between itself and the Commission. Id. Plaintiff asserts its

 claims are, therefore, against the Commission as a principal, based upon conduct arising

 out of Plaintiff’s contract with the Commission’s agent, NMDWS. Id. ¶ 13. Although

 NMDWS was the named party to the contract, Defendants Sokolove and the Commission

 “fully administered, supervised, audited, approved payment and managed the contract.”

 Id. ¶ 43.

          Ultimately, the relationship between Plaintiff and NMDWS soured, and

 Defendants placed Plaintiff on probation and then terminated Plaintiff’s contract on

 August 8, 2017, for alleged violations of federal law. Id. ¶¶ 45, 56. Defendants

 suspended Plaintiff’s contract on July 24, 2017 without giving the thirty-day advance

 notice established and required by section 4(B)(2) of the contract and federal regulations,

 and without providing the required ten days to cure any such deficiencies as also required

 by the contract and federal regulations. See Doc. 1-1 at 3. Plaintiff responded to the July

 24, 2017 notice on August 2, 2017, asserting its compliance with the contract terms and

 seeking clarification about the suspension. Doc. 1. ¶ 61. Plaintiff also complained about

 Defendants’ leadership and poor decision-making during the term of the contract. Id. ¶

 62. In addition to suspending the first year of the contract, Plaintiff claims Defendants’

 actions also breached the subsequent two-year optional terms the contract allowed. Doc.

 1 ¶ 61. On August 11, 2017, Plaintiff requested mediation of the dispute with

 Defendants; instead, Defendants’ attorney sent a letter to Plaintiff on August 14, 2017,

 confirming that Plaintiff’s contract was terminated effective August 7, 2017, and that



backgrounds with opportunities to give back to their communities and nation. Id. ¶¶ 6, 9, 33.
                                                         4
Plaintiff was not eligible to renew the contract for the subsequent two years. Plaintiff

was also disbarred from any future contracts. Id. ¶¶ 67-68, 123-28. Defendants refused

to pay Plaintiff for its services in compliance with section 2(C) of the contract, which

requires the Commission to give thirty-days notice to Plaintiff if a statement of

accounting is submitted for services but the Commission finds the services are not

acceptable, and the contractor must be given the opportunity to take remedial action in

order to then get paid within thirty (30) days. Id. ¶ 73.

       In addition to the wrongful probation and termination of Plaintiff’s contract,

Plaintiff claims that Defendants violated the 1990 federal law by failing to (1) create a

three-year plan, (2) prepare their application process correctly, (3) make technical

assistance available, and (4) administer their program. The contract incorporated federal

regulations by reference. Doc. 1 ¶ 51. For example, it required Plaintiff to comply with

AmeriCorps provisions set forth at 45 C.F.R. parts 2541 and 2542 and Uniform Guidance

2 C.F.R. Subpart E. Doc. 1-1 at 10. The contract required that Plaintiff have a grievance

procedure in place in accordance with 45 C.F.R. § 2540.230. The terms and conditions

that apply to the contract also refer to non-profit organization circulars and implementing

regulations set forth in several additional CFR Parts. Doc. 1-1 at 29. A termination

provision contained in the “terms and conditions” attachment to the contract provides that

the CNCS’s authority to terminate a grant is governed by 45 C.F.R. § 2540.400, and that

the Commission may terminate a sub-grantee so long as it affords the sub-grantee “at a

minimum, the notice and hearing rights described in 45 C.F.R. § 2540.400.” Doc. 1-1 at




                                             5
    32 ¶ 14(B).4 Plaintiff, a sub-grantee, contends that Defendants violated this federal

    regulation by failing to provide any notice or hearing prior to terminating the contract.

    Plaintiff does not allege that CNCS was involved in terminating the contract, and CNCS

    is not a party in the Complaint.

             After Defendants wrongfully terminated the contract, Plaintiff claims that they

    also unlawfully demanded damages of $95,627.43 through disgorgement of profits by

    filing a lawsuit against Plaintiff in state court, further breaching their contract and the

    implied covenant of good faith and fair dealing.5 See Doc. 1 ¶ 92, 20-21; Doc. 18 at 12-

    22 (State of New Mexico Dep’t of Workforce Sol’ns v. Atrisco Heritage Found., D-202-

    CV-2018-05054, filed July 5, 2018). Prior to terminating and ending the contract, the

    NMDWS failed to communicate, administer, supervise, audit or properly place Plaintiff

    on probation. Doc. 1 ¶ 48. Because federal regulations and the terms of the contract

    required Defendants to give Plaintiff notice and an opportunity to be heard prior to

    suspension or termination, Plaintiff claims that Defendants’ actions violated federal law.

    Doc. 1 ¶¶ 51-53. Plaintiff argues that N.M.S.A. § 13-1-30 also demands that federal law

    applies here. That statute provides as follows:

           When a procurement involves the expenditure of federal funds, the
           procurement shall be conducted in accordance with mandatory applicable
           federal law and regulations. When mandatory applicable federal law or
           regulations are inconsistent with the provisions of the Procurement Code,
           compliance with federal law or regulations shall be compliance with the
           Procurement Code.


4
  Plaintiff cites to paragraph 13(B) of the contract, and while there is no numbered paragraph 14, the outline suggests
that the alleged violation would accurately reference paragraph 14(B).
5
    The total amount paid to Plaintiff during the contract was $123,254.11. See Doc. 18 ¶ 1.

                                                           6
N.M.S.A. § 13-1-30 (1978).

             Based on these allegations, Plaintiff filed its Complaint on October 8, 2018,

    asserting four counts that include causes of action entitled breach of contract/federal

    question, estoppel, and breach of covenant of good faith and fair dealing (Count I), unjust

    enrichment (Count II), violation of civil rights and injunctive relief (Count III), and

    declaratory judgment/federal question (Count IV).

             The alleged federal questions raised in the Complaint include claims that

    Defendants violated Plaintiff’s: (1) Fourteenth Amendment property rights to continued

    employment and the funds that Plaintiff earned under its contract with the state in

    violation of 42 U.S.C. § 1983; and (2) notice and hearing procedural due process rights

    under 45 C.F.R. § 2540.400. Plaintiff also seeks injunctive relief under the Declaratory

    Judgment Act, 28 U.S.C. § 2201, asking the Court to declare that an actual case in

    controversy exists based on Defendants’ violation of Plaintiff’s civil rights. Doc. 1 ¶¶

    139-43. Plaintiff also states that its civil rights were violated by the lack of pre-

    suspension, pre-termination and pre-disbarment notice, and the failure to provide a post-

    termination hearing after each of those actions. Id. ¶¶ 111-28. Next, Plaintiff generally

    alleges an unconstitutional taking6 based on the government’s lawsuit against it in state

    court because Plaintiff had a vested property interest in the fees to which it was entitled

    under the contract. Id. ¶¶ 129-36. Plaintiff seeks punitive damages for Defendants’

    willful, wanton, and reckless acts, and attorneys’ fees pursuant to 42 U.S.C. § 1988. Id.

    ¶¶ 135-38.



6
    Plaintiff does not specifically assert a Fifth Amendment violation.
                                                             7
            On May 9, 2019, Defendants filed a motion to dismiss based on lack of subject

     matter jurisdiction asserting that no federal question exists and that abstention is

     warranted as a result of the pending state action against Plaintiff, as well as alleging

     improper venue as a result of the forum selection clause in the contract that calls for

     application of state law with venue “only in a New Mexico court of competent

     jurisdiction in accordance with N.M.S.A. § 38-3-1(G) (1978).” Doc. 18. Plaintiff

     neglected to respond to the motion to dismiss in any manner. Therefore, on May 29,

     2019, Defendants filed a notice of briefing complete seeking dismissal based on

     Plaintiff’s failure to timely respond as required by Local Rule 7.1(b). Doc. 19. After

     direction from the Court on December 30, 2019 regarding Plaintiff’s failure to respond,

     Plaintiff filed an out-of-time motion for extension of time on January 14, 2020, seeking

     therein to amend its Complaint. Doc. 25. Plaintiff did not file a separate motion to

     amend, nor did it assert grounds for amending its Complaint, aside from repeating

     allegations from its original Complaint and stating that it could “further bolster why its

     claims state a claim upon which relief can be granted.” Id.

                                          LEGAL STANDARDS

I.        Rule 12(b)(1) Motion to Dismiss

          Under Rule 12(b)(1), a party may assert by motion the defense of the Court’s “lack of

subject-matter jurisdiction.” Fed. R. Civ. P. 12(b)(1). Motions to dismiss for lack of subject

matter jurisdiction “take one of two forms: (1) a facial attack on the sufficiency of the

complaint’s allegations as to subject matter jurisdiction; or (2) a challenge to the actual facts

upon which the subject matter jurisdiction is based.” Ruiz v. McDonnell, 299 F.3d 1173, 1180


                                                   8
(10th Cir. 2002). On a facial attack, the Court considers the complaint’s allegations to be true.

Id. On the other hand, when the motion challenges the factual basis for an action, the Court

“may not presume the truthfulness of the complaint’s factual allegations.” Holt v. United States,

46 F.3d 1000, 1003 (10th Cir. 1995). Rather, the “court has wide discretion to allow affidavits,

other documents, and a limited evidentiary hearing to resolve disputed jurisdictional facts under

Rule 12(b)(1).” Id. Under these circumstances, reference to evidence outside the pleadings does

not convert the motion to a summary judgment motion. Id.

II.    Rule 15(a) Amendment of the Complaint

       Under Rule 15(a) of the Federal Rules of Civil Procedure, “a party may amend the

party’s pleading once as a matter of course at any time before a responsive pleading is served . .

.” Fed. R. Civ. P. 15(a). “Otherwise a party may amend the party’s pleading only by leave of

court or by written consent of the adverse party; and leave shall be freely given when justice so

requires.” Id.; Duncan v. Manager, Dep’t of Safety, City and County of Denver, 397 F.3d 1300,

1315 (10th Cir. 2005) (noting that whether to grant leave to amend is committed to the district

court’s discretion). Generally, leave to amend is refused only “on a showing of undue delay,

undue prejudice to the opposing party, bad faith or dilatory motive, failure to cure deficiencies

by amendments previously allowed, or futility of amendment.” Duncan, 397 F.3d at 1315; see

also Foman v. Davis, 371 U.S. 178, 182 (1962) (holding similarly). The United States Court of

Appeals for the Tenth Circuit has held that “[a] proposed amendment is futile if the complaint, as

amended, would be subject to dismissal. In the Tenth Circuit, untimeliness alone is an adequate

reason to refuse leave to amend. Duncan, 397 F.3d at 1315 (citing Frank U.S. West, Inc., 3 F.3d

1357, 1365 (10th Cir. 1993)); see also Pallottino v. City of Rio Rancho, 31 F.3d 1023, 1027


                                                 9
(10th Cir. 1994) (affirming denial of amendment where plaintiff did not explain his failure to

amend the complaint earlier, especially as it was not based on new evidence); Am. Fair Credit

Ass’n v. United Credit Nat. Bank, 132 F. Supp. 2d 1304, 1310 (D. Colo. 2001) (“In the Tenth

Circuit, a proposed amendment should be denied as futile “ ‘[w]here a complaint, as amended,

would be subject to dismissal.’”) (citing Mountain View Pharmacy v. Abbott Labs., 630 F.2d

1383, 1389 (10th Cir. 1980)). “Where the party seeking amendment knows or should have

known of the facts upon which the proposed amendment is based but fails to include them in the

original complaint, the motion to amend is subject to denial.” State Distribs., Inc. v. Glenmore

Distilleries Co., 738 F.2d 405, 416 (10th Cir.1984).

                                         DISCUSSION

       Defendants argue this Court lacks subject matter jurisdiction based on (1) the

absence of a federal question (among non-diverse parties) and (2) the existence of a related

pending state action. They also ask the Court to dismiss the case because venue is improper

based on the contract’s forum selection clause that limits Plaintiff’s cause of action to New

Mexico state court. As set forth herein, the Court agrees that it lacks subject matter

jurisdiction and thus need not reach the issues of abstention or improper forum. As further

set forth herein, the Court finds that it is not appropriate to allow Plaintiff to amend the

Complaint.

I.     Subject Matter Jurisdiction

       Defendants argue that the Complaint should be dismissed for lack of subject matter

jurisdiction because Plaintiff merely attempts to recharacterize a breach of contract claim as

a violation of federal regulations, and therefore federal law. Federal question jurisdiction


                                                10
exists for all claims “‘arising under the Constitution, laws, or treaties of the United States.’”

Nicodemus v. Union Pac. Corp., 318 F.3d 1231, 1235 (10th Cir. 2003) (quoting 28 U.S.C.

§ 1331). “A case arises under federal law if its well-pleaded complaint establishes either that

federal law creates the cause of action or that the plaintiff’s right to relief necessarily depends on

resolution of a substantial question of federal law.” Id. (internal quotation marks omitted); see

also Von Loh v. Synthes, Inc., 106 F. App’x 665, 667 (10th Cir. 2004). To find jurisdiction under

28 U.S.C. § 1331, two conditions must be satisfied. First, a question of federal law must appear

on the face of Plaintiff’s well-pleaded complaint. Second, Plaintiff’s cause of action must either

be (1) created by federal law, or (2) if it is a state-created cause of action, its resolution must

necessarily turn on a substantial question of federal law. Id. (internal citation and quotation

marks omitted). Plaintiff’s complaint alleges three potential areas of federal law as its nexus for

federal question jurisdiction: (1) violation of civil rights based on 42 U.S.C. § 1983 (count III);

(2) breach of contract in violation of federal regulation 45 C.F.R. § 2540.400 (count I); and (3)

declaratory judgment pursuant to 28 U.S.C. § 2201 (count IV).7

         A.       Question of Federal Law

                  1.       Property Interest Arising Under 42 U.S.C. § 1983

         On the face of Plaintiff’s Complaint is an allegation that state actors violated § 1983 by

denying Plaintiff’s procedural due process rights, namely notice and an opportunity to be heard,

prior to depriving Plaintiff of alleged Fourteenth Amendment property rights to continued

employment and to funds arising under its contract with a state agency operating a federal




7
 The Court notes that Plaintiff’s request for relief under 42 U.S.C. § 1988 does not create a private cause of action.
See Moor v. County of Alameda, 411 U.S. 693, 702 (1973).
                                                          11
program.8 As a general matter, claims brought under § 1983 confer federal question jurisdiction.

Grable & Sons Metal Prod. v. Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005). Local

government bodies—like the Commission or its agent NMDWS —are considered “persons” for

the purposes of Section 1983. Monell v. Dep’t of Social Servs. of City of N.Y., 436 U.S. 658, 690

(1978).

           To make a § 1983 claim for a procedural due process violation, Plaintiff must establish

that there is “(1) a constitutionally cognizable liberty or property interest, (2) a deprivation of this

interest, and (3) a lack of constitutionally adequate notice and a hearing.” Martin Marietta

Materials, Inc. v. Kansas Dep’t of Transp., 810 F.3d 1161, 1172 (10th Cir. 2016). Here,

Plaintiff’s alleged deprivation concerns a property right to continued employment under the

terms of its service contract, a property interest in the funds that it was paid under the contract

that the State attempted to recoup based on Plaintiff’s alleged violations of law, and a property

interest in the funds that Defendants failed to pay Plaintiff pursuant to the contract. As a matter

of law, none of these alleged property rights constitutes a constitutionally cognizable property

interest for purposes of alleging a § 1983 due process violation.

           The Supreme Court has held that a simple breach of contract claim does not give rise to a

Section 1983 claim. In Shawnee Sewerage & Drainage Co. v. Stearns, the Court held that when

a “simple breach of contract is . . . alleged on the part of the city . . . [t]he breach of a contract is


8
    Section 1983 provides, in relevant part:

           Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State
           or Territory or the District of Columbia, subjects, or causes to be subjected, any citizen of the United
           States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or
           immunities secured by the Constitution and laws, shall be liable to the party injured in an action at
           law, suit in equity, or other proper proceeding for redress . . . .

42 U.S.C. § 1983.
                                                             12
neither a confiscation of property nor a taking of property without due process of law.” 220 U.S.

462, 471 (1911); see also Gannett Fleming West, Inc. v. Village of Angel Fire, 375 F. Supp. 2d

1104, 1108 (D.N.M. 2004) (“Other federal courts have also found that breach of contract claims

do not fall within the scope of constitution [sic] violations that § 1983 protects.”) (citing

Shawnee., 220 U.S. at 471); Sanders v. Indep. Sch. Dist. No. I-2 of Kiowa Cty., Okla., 459 F.2d

51 (10th Cir. 1972) (finding lack of subject matter jurisdiction where plaintiff entered into a one-

year teaching contract and alleged that he was wrongfully discharged because action was nothing

more than a breach of contract claim, notwithstanding reference to Civil Rights Act).

       More recently, the Supreme Court affirmed that, where a state provides a remedy through

a breach of contract suit in state court, there is no due process violation where a plaintiff alleges

that the state did not pay on a contract. See Lujan v. G & G Fire Sprinklers, Inc., 532 U.S. 189,

195–96 (2001). In Lujan, the Court stated:

       Unlike . . . claimants [who had been denied a present right, such as seizure of real
       property or employment suspension], Respondent has not been denied any present
       entitlement. [Respondent] has been deprived of a payment that it contends it is
       owed under a contract, based on the State’s determination that [Respondent] failed
       to comply with the contract’s terms. [Respondent] has only a claim that it did
       comply with those terms and therefore that it is entitled to be paid in full. Though
       we assume for the purposes of the decision here that [Respondent] has a property
       interest in its claims for payment, it is an interest, unlike the interests discussed
       above, that can be fully protected by an ordinary breach-of-contract suit.

Id. Accordingly, the Court held: “if California makes ordinary judicial process available to

respondent for resolving its contractual dispute, that process is due process.” Id. See also Heath

v. City of Fairfax, 542 F.2d 1236, 1237–38 (4th Cir. 1976) (rejecting police officers’ argument

that city’s failure to pay them salary that they claimed under their contract “rises above the level

of a mere breach of contract and becomes an assertion of constitutional rights,” noting that such


                                                  13
“a specious theory of federal jurisdiction has been uniformly repudiated”); Taliaferro v. Willett,

588 F.2d 428, 428–29 (4th Cir. 1978) (holding that a tenured teacher’s claim for continued

employment did not present a substantial federal question); Kilcoyne v. Morgan, 664 F.2d 940,

942 (4th Cir. 1981) (“The contract may provide a basis for recovery under a breach of promise

theory, but that issue is not elevated to a constitutional question solely because the State is a

party to the contract. As we have admonished repeatedly (every) disagreement between a public

employee with his employer over . . . the terms of his contract [do] not reach constitutional

proportions.); Costello v. Town of Fairfield, 811 F.2d 782, 784 (2d Cir. 1987) (alleged

deprivation of a pension benefit increase did not “give rise to a cause of action under section

1983”).

       In the instant case, the very contract giving rise to all of Plaintiff’s purported property

rights dictates a state remedy for “any lawsuit arising under or out of any term” of that contract.

Specifically, paragraph 17 the contract states as follows:

       The laws of the State of New Mexico shall govern this Agreement, without giving
       effect to its choice of law provisions. Venue shall be proper only in a New
       Mexico court of competent jurisdiction in accordance with NMSA 1978 § 38-3-1
       (G). By execution of this Agreement, Contractor acknowledges and agrees to the
       jurisdiction of the courts of the State of New Mexico over any and all lawsuits
       arising under or out of any term of this Agreement.

Doc. 1-1 at 7 ¶ 17. This case thus falls squarely within the holding of Lujan: the state’s

provision of a remedy through a breach of contract suit in state court forecloses Plaintiff’s

argument that Defendants violated its due process rights by failing to provide continued

employment under the terms of the contract, attempting to recoup amounts that Plaintiff was paid

under the contract, or failing to pay Plaintiff pursuant to the contract. As the Court found in

Lujan, the Court assumes for purposes of this motion that Plaintiff “has a property interest in its
                                                  14
claims for payment.” Lujan, 532 U.S. at 195-96. This interest, however, “can be fully protected

by an ordinary breach-of-contract suit.” Id. Nor do Plaintiff’s claims “rise[] above the level of a

mere breach of contract and become[] an assertion of constitutional rights,” simply because

Plaintiff has invoked § 1983 as a vehicle to bring its claims. Heath, 542 F.2d at 1237–38.

Indeed, “the potential jurisdiction of [§ 1983] cannot be used as a sham for a review of the acts

of [a defendant] which do not involve a civil right.” Okla. High Sch. Athletic Ass’n v. Bray, 321

F.2d 269, 273 (10th Cir. 1963). Plaintiff has not established, as it must, a constitutionally

cognizable property interest in continued employment and/or payments under the contract, and

thus has failed to allege a § 1983 claim for violation of its due process rights.

                 2.       Federal Program Interest Under 45 C.F.R. 2540.400

        Plaintiff was the sub-grantee of a federally funded, state-run program. Plaintiff makes

reference to, without citing, the Edward M. Kennedy Serve America Act, which is codified at 42

U.S.C. § 12501. However, the specific violation alleged here concerns a federal regulation, 45

C.F.R. § 2540.400, not a federal statute. Plaintiff has not identified a private cause of action

under any related federal statute. The Court will not search the uncited statutes for a legal

cause of action that most likely does not exist for a sub-grantee such as Plaintiff.9

        An action arises under 28 U.S.C. § 1331(a) only if the complaint seeks a remedy

expressly granted by federal law or if the action requires construction of a federal statute, or at

least a distinctive policy of a federal statute requires the application of federal legal principles.

9
 It is feasible that a taxpayer or non-profit entity may challenge a spending program like the NCST under the
narrow exception permitted by the Establishment Clause. See Am. Jewish Cong. v. Corp. for Nat'l. & Cmty. Serv.,
399 F.3d 351, 355–56 (D.C. Cir. 2005) (recognizing exception to general rule that taxpayers do not have standing to
challenge the manner in which the government spends its tax revenue and that the NCST is “at heart a program of
disbursement of funds pursuant to Congress’ taxing and spending power”) (citing Flast v. Cohen, 392 U.S. 83, 102
(1968)) (additional citations omitted). However, that is not this case.

                                                        15
See Lindy v. Lynn, 501 F.2d 1367, 1369 (3d Cir. 1974). “[T]he fact that a contract is subject to

federal regulation does not, in itself, demonstrate that Congress meant that all aspects of its

performance or nonperformance are to be governed by federal law rather than by the state law

applicable to similar contracts in businesses not under federal regulation.” Virgin Islands

Housing Auth. v. Coastal Gen. Const. Servs. Corp., 27 F.3d 911, 916–17 (3d Cir. 1994) (citation

omitted). Case law concerning the NCST suggests that the opposite is true. Murray v. Am. Red

Cross Capital Area Chapter, No. 4:07CV161-RH/WCS, 2008 WL 11460707, at *1 (N.D. Fla.

2008) (“From the outset, [this] statute has provided that, with exceptions not applicable here, an

AmeriCorps ‘participant’ . . . who is enrolled in a ‘program’ receiving AmeriCorps benefits

‘shall not be considered a Federal employee and shall not be subject to the provisions of law

relating to Federal employment.’”) (citing 42 U.S.C. § 12655n(b)(1)).10 The NCST expressly

provides that “[p]articipants and crew leaders shall be responsible to, or be the responsibility of,

the program agency administering the program on which such participants, crew leaders, and

volunteers work,” which in this case was NMDWS and the State of New Mexico. See 42 U.S.C.

§ 12655n(a).

         In Lindy, the Third Circuit considered a dispute focused on the correct interpretation and

effect of contractual documents normally determined by state law. That court concluded that

“[t]he fact that these documents were subject to the regulations of [a federal agency] is not

significant . . . .” 501 F.2d at 1369. The Supreme Court has cautioned that “‘the mere presence

of a federal issue in a state cause of action does not automatically confer federal-question



10
  The Murray court recognizes two narrow statutory exceptions for some AmeriCorps participants deemed federal
employees for purposes of federal workers compensation, see 42 U.S.C. § 12655n(b)(2), and the Federal Tort
Claims Act, 42 U.S.C. § 12655n(b)(3). See Murray, 2008 WL 11460707, at *2.
                                                      16
jurisdiction.’” West 14th St. Commercial Corp. v. 5 W. 14th Owners Corp., 815 F.2d 188, 193

(2d Cir. 1987) (quoting Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804 (1986); see also

Weeks Constr., Inc. v. Oglala Sioux Housing Auth., 797 F.2d 668, 675 n.8 (8th Cir. 1986) (“[The

contractor’s] action for money damages may have a connection with activities undertaken as part

of functions authorized by federal law, but did not itself arise under federal law and requires only

the interpretation and application of contract principles under local law.”); Kunkler v. Fort

Lauderdale Housing Auth., 764 F. Supp. 171, 174 (S.D. Fla. 1991) (“[t]he mere fact that

plaintiff was a participant in a program created by the federal government, or that HUD

regulations apply to the contracts at issue does not require the pivotal interpretation of federal

law necessary to confer jurisdiction.”); see also Myers v. Countryside Home Loans, 368 F. Supp.

2d 587, 588–89 (N.D. Tex. 2005) (holding that claim of wrongful foreclosure in violation of

HUD regulations did not give rise to federal jurisdiction). The Court finds that this dispute does

not arise under federal law for purposes of finding federal question jurisdiction; instead, it arises

under the state-run program that New Mexico administered with federal grant money.11

           The thrust of Plaintiff’s complaint is a state-law claim for relief. The necessary elements

of that claim do not “rise or fall on the resolution of a question of federal law.” Firstenberg v.

City of Santa Fe, N.M., 696 F.3d 1018, 1026 (10th Cir. 2012) (citation omitted); see Martinez v.

U.S. Olympic Comm., 802 F.2d 1275, 1280 (10th Cir. 1986) (holding that complaint alleging



11
     The federal statute designates states to carry out the program as follows:

           A State educational agency described in section 12522(2)(A) of this title may designate a statewide
           entity (which may be a community-based entity) with demonstrated experience in supporting or
           implementing service-learning programs, to receive the State educational agency’s allotment under
           this part, and carry out the functions of the agency under this part.

42. U.S.C. § 12523(d) (Special Rule).
                                                             17
common-law negligence and conclusory assertions that federal constitutional rights “were

violated” and “federal questions [we]re involved” did not satisfy well-pleaded complaint rule).

Simply reciting federal statutes and constitutional amendments at the outset of the complaint is

not enough to invoke the court’s federal question jurisdiction. See, e.g., Ross v. Enter. Bank &

Tr., No. 11-2189-JAR, 2011 WL 2112468, at *3 (D. Kan. May 26, 2011) (dismissing a

complaint because the plaintiff’s “general references to the Securities Exchange Act [were]

insufficient” to establish federal question jurisdiction when the complaint’s allegations made “no

reference to any claim or requirement under federal law”); Landry v. Davis, No. 08-3244-SAC,

2009 WL 274242, at *2 & n.2 (D. Kan. Jan. 26, 2009) (dismissing complaint because it did “not

present facts establishing federal question jurisdiction” where plaintiff’s claims were for state

law violations “such as breach of contract or fraud” and “professional negligence”). The Court,

therefore, finds that Plaintiff has failed to establish federal question jurisdiction based on alleged

violation of the CFR. See Bricker v. Kansas, No. 16-CV-02283-DDC-GLR, 2017 WL 568670,

at *4–5 (D. Kan. Feb. 13, 2017).

                3.      The Declaratory Judgment Act

        Plaintiff also cites 28 U.S.C. § 2201, the Declaratory Judgment Act, as grounds for

federal question jurisdiction in this case. However, the Declaratory Judgment Act, in and of

itself, does not confer jurisdiction upon federal courts. See Cardtoons, L.C. v. Major League

Baseball Players Ass’n., 95 F.3d 959, 964 (10th Cir. 1996). Plaintiff cannot rely on the

Declaratory Judgment Act to obtain jurisdiction. California Cas. & Fire Ins. Co. v. Brinkman,

50 F. Supp. 2d 1157, 1162 (D. Wyo. 1999). Here, Defendants have already filed a claim against

Plaintiff in state court, and Plaintiff merely asks the federal court to declare that it has a federal


                                                   18
cause of action, namely in the nature of state law claims that likely amount to compulsory

counterclaims or defenses in the state court action. See Rule 1-103 NMRA (“A pleading shall

state as a counterclaim any claim which at the time of serving the pleading the pleader has

against any opposing party, if it arises out of the transaction or occurrence that is the subject

matter of the opposing party’s claim and does not require for its adjudication the presence of

third parties of whom the court cannot acquire jurisdiction.”). Contrary to Plaintiff’s request, the

Court has found that such “federal questions” do not exist. Therefore, Section 2201 also fails to

establish federal question jurisdiction.

        B.      A Substantial Federal Issue

        There exists, however, a “special and small category” of cases in which a state law cause

of action can give rise to federal-question jurisdiction because the claim involves important

federal issues. Empire Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 699 (2006).

Plaintiff suggests that its case fits into this category because it is “not a garden variety contract

dispute regarding the contract itself, but a case of exclusive Federal jurisdiction that requires a

Federal court, not a state district court, to apply Federal rules and regulations that only govern

AmeriCorps commissions and providers.” Doc. 25 ¶ 14. Though the Supreme Court has

repeatedly reaffirmed the viability of this “special and small category,” a precise definition of its

contours remains elusive. There is no “single, precise, all-embracing test for jurisdiction over

federal issues embedded in state-law claims between non diverse parties.” Grable, 545 U.S. at

314, (internal citation omitted) (quotation marks omitted); see also Gunn v. Minton, 568 U.S.

251, 258 (2013) (“In outlining the contours of this slim category, we do not paint on a blank

canvas. Unfortunately, the canvas looks like one that Jackson Pollock got to first.”).


                                                  19
        Nonetheless, the Supreme Court has provided some guidance as to what makes a federal

issue sufficiently “substantial” to warrant federal jurisdiction. Specifically, the Court has

explained that federal jurisdiction will lie over a state law cause of action if the face of the

complaint reveals a “federal issue [that] is: (1) necessarily raised, (2) actually disputed, (3)

substantial, and (4) capable of resolution in a federal court without disrupting the federal-state

balance of power.” Gunn, 568 U.S. at 258. Assuming arguendo that Plaintiff’s federal issue is

necessarily raised, actually disputed, and not disruptive to the federal-state balance of power, the

analysis here focuses on whether the federal issue is sufficiently “substantial” to warrant federal

jurisdiction.

        The Supreme Court has emphasized that the “substantiality” inquiry is wholly separate

from the “necessary” inquiry and demands that a federal question must be not only important to

the parties, but important to the federal system. In Gunn, for example, the Court explained that

for a case to be “substantial in the relevant sense” it is not enough that the federal issue be

significant to the particular parties in the immediate suit; that will always be true when the state

claim ‘necessarily raises’ a disputed federal issue. The substantiality inquiry looks instead to the

importance of the issue to the federal system as a whole. Id. at 260 (citation omitted). An issue

may be substantial where the outcome of the claim could turn on a new interpretation of a federal

statute or regulation that will govern many cases. In other words, a case is more likely to be

important to the federal system as a whole if it presents “a nearly ‘pure issue of law ... that could

be settled once and for all’” rather than an issue that is “fact-bound and situation-specific” and

whose holding will more likely be limited to the facts of the case. See Empire Healthchoice, 547

U.S. at 691 (quoting R. Fallon, et al., Hart and Wechsler’s The Federal Courts and the Federal


                                                  20
System 65 (2005 Supp.)); see also Gunn, 568 U.S. at 262 (noting that the federal issue in dispute

was not important because its resolution was unlikely to have any impact on other patent cases).

       A federal issue also may be substantial where the resolution of the issue has “broader

significance ... for the Federal Government.” Gunn, 568 U.S. at 260. Because the Government

has a direct interest in the availability of a federal forum to vindicate its own administrative

action, the Court has repeatedly suggested that a federal issue is more likely to be substantial

where a claim between two private parties, though based in state law, directly challenges the

propriety of an action taken by a federal department, agency, or service. Empire Healthchoice,

547 U.S. at 700 (discussing Grable). Notably, that is not the case here, as Plaintiff does not

allege that the federal agency, CNCS, was involved in its termination or disgorgement

proceedings.

       The Supreme Court’s rejection of jurisdiction in Empire Healthchoice is instructive.

That case involved a contract dispute between a private health insurer and a federal employee.

The insurer entered into a contract with the Office of Personnel Management (“OPM”) to

provide a fee-for-service health plan for federal employees, pursuant to the Federal Employees

Health Benefits Act of 1959 (“FEHBA”), 5 U.S.C. § 8901. The insured enrolled in the health

insurance plan, agreeing to abide by the terms and conditions in the statement of benefits, which

included a reimbursement and subrogation clause. The dispute arose after the employee, who

had been injured in an accident, won a state court tort suit against the party responsible for his

injuries. Empire Healthchoice Assurance, 547 U.S. at 701. The insurer claimed that under the

terms and conditions established in the plan that it negotiated with OPM, the insurer was entitled

to be reimbursed for the money it spent to cover the employee’s medical bills following the


                                                 21
accident. Id. The employee disagreed and refused to repay the insurer. Id. Despite the

involvement of a federal agency in the creation of the contract terms in dispute and the federal

funds involved, the Supreme Court concluded that the federal issues in the case were not

sufficiently substantial to warrant federal jurisdiction over the state law reimbursement claim.

Id. at 700. Though the Court admitted that the federal government undoubtedly had an

“overwhelming” interest in attracting and retaining healthy federal employees, the Court

concluded that such an interest did “not warrant turning into a discrete and costly ‘federal case’

an insurer’s contract-derived claim to be reimbursed from the proceeds of a federal worker's

state-court-initiated tort litigation.” Id. at 701.

        Given the holding in Empire Healthchoice, which involved the interpretation of contract

terms negotiated by a federal agency and applied to health policies held by four million federal

employees, the Court concludes that the instant dispute, which similarly concerns the demand

for reimbursement of funds expended by one of the parties to the contract but where the federal

interest is unquestionably less significant, does not fit into the “special and small” category of

state law cases that “arise under” federal law. Unlike the circumstances in Empire

Healthchoice, the contract here was executed without much or any oversight from a federal

agency. The level of federal government involvement in the contracting process was minimal

when compared to that in Empire Healthchoice. Moreover, the statute at issue in Empire

Healthchoice was designed to benefit the federal government by making the federal

government an attractive, competitive employer. In contrast, the purpose of the AmeriCorps

program was to provide assistance to states seeking to lower their student drop-out rate, a

uniquely local concern. To be “substantial” under the Court’s opinion in Empire Healthchoice,


                                                      22
the dispute must involve a true risk to the interests of a federal agency, program, or statutory

scheme. The instant case presents no such risk. The nature of the federal interest at stake here

is not sufficiently substantial to displace state law. Accordingly, this is not a case, where,

because the claims involve important federal issues, a state law cause of action gives rise to

federal-question jurisdiction.

       C.      Because It Lacks Jurisdiction, the Court Will Dismiss This Action Without
               Prejudice.

       As a rule, when an action is dismissed for lack of subject matter jurisdiction, it is

dismissed without prejudice, because the dismissal is not on the merits. See Polaski v. Colorado

Dep’t of Transp., 198 F. App’x 684, 686 (10th Cir. 2006) (“a dismissal for lack of subject matter

jurisdiction must be without prejudice”) (citation omitted); Craig v. United States, 340 F. App’x

471, 475 (10th Cir. 2009) (“Because the court lacked jurisdiction to consider the merits of the

case, however, it was precluded from making this merits-based determination, and dismissal with

prejudice was improper.”). “D]ismissals for lack of jurisdiction should be without prejudice

because the court, having determined that it lacks jurisdiction over the action, is incapable of

reaching a disposition on the merits of the underlying claims.” Brereton v. Bountiful City Corp.,

434 F.3d 1213, 1218 (10th Cir. 2006) (“A longstanding line of cases from this circuit holds that

where the district court dismisses an action for lack of jurisdiction, as it did here, the dismissal

must be without prejudice.”). “A suit dismissed for lack of jurisdiction cannot also be dismissed

‘with prejudice’; that’s a disposition on the merits, which only a court with jurisdiction may

render.” Id. While the Court has gone to great lengths to clarify the various legal insufficiencies

in Plaintiff’s pleading, it has not rendered a judgment on the merits under Rule 12(b)(6).

Accordingly, it will dismiss the Complaint without prejudice.
                                                  23
II.      Amendment to the Complaint

         The Court will deny Plaintiff’s request to file an amended complaint because Plaintiff

has presented no grounds upon which to permit an amended complaint. In addition to its

willful choice not to serve Defendants with its complaint until six months after it was filed12

and then only after the Court issued an order to show cause, Plaintiff next failed to respond to

the motion to dismiss, which was filed 10 months ago,13 and finally filed an out-of-time motion

for extension of time without asserting any basis for excusable neglect or good cause. Plaintiff

offers no explanation for its delayed response and delayed request to amend the Complaint.

The request is, therefore, untimely. Plaintiff also failed to recite any facts in support of its

request to amend, let alone any facts that it did not or could not have known when it filed the

Complaint in 2018.

         Because the Court does not have a motion to amend or a proposed amended complaint

to consider, it cannot say unequivocally that an amended complaint would not suffer from the

same jurisdictional problems as the original Complaint. Notwithstanding, Plaintiff has offered

no facts to suggest that an amended complaint would cure the present deficiencies in the

complaint. See Walker v. Disner, 50 F. App’x 908, 910 (10th Cir. 2002) (amending complaint

futile where defendant’s motion to dismiss was pending two months prior to plaintiff’s motion




12
   On March 19, 2019, the Court ordered Plaintiff to show cause by April 2, 2019, regarding its failure to serve
Defendants with a summons and the complaint. Doc. 4. On April 5, 2019, Plaintiff filed another out-of-time
response requesting to amend its complaint; however, a motion to amend was never filed. Doc. 6. Defendants’
motion to dismiss asserts they were served with an amended complaint, but the only complaint on file is the one
filed on October 8, 2018. Doc. 1.
13
  Plaintiff incorrectly assesses its responsibility to prosecute its case. Its motion for extension of time states
“[w]]hile not filing a response may appear to justify the granting of the motion to dismiss . . . Plaintiff’s Complaint
should be allowed to proceed with or without a response.” Doc. 25 ¶ 18.
                                                           24
to amend the complaint, and plaintiff “did not detail the changes he sought to make in his

amended complaint or offer any justification for the proposed amendment”).

                                          CONCLUSION

         For the foregoing reasons, this Court lacks subject matter jurisdiction over this action,

 and dismissal without prejudice is warranted. Further, the Court finds that it is not appropriate

 to allow Plaintiff the opportunity to amend the Complaint.

         IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss (Doc. 18) is

 GRANTED, as follows: the Complaint is dismissed in its entirety without prejudice.

         IT IS FURTHER ORDERED that Defendant’s Motion for Extension of Time (Doc.

 25) is DENIED.



                                             ______________________________________
                                             MARTHA VÁZQUEZ
                                             United States District Judge




                                                25
